          Case 7:20-cr-00625-KMK Document 3 Filed 12/01/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York


                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                   December 1, 2020

The Honorable Andrew E. Krause
The Honorable Judith C. McCarthy
The Honorable Paul E. Davison
United States Magistrate Court Judges
Southern District of New York
300 Quarropas Street
White Plains, New York 10601


       Re:    United States v. Jordan Campbell, a/k/a “Jayoh,” 20-cr-625
              United States v. Dwight Reid, a/k/a “Dick Wolf,” 20-cr-626

Dear Judges Krause, McCarthy, and Davison:

       The Government writes to respectfully request that the Court unseal the above-referenced
indictments, as we have been advised that the majority of the defendants have been arrested.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney


                                           By:
                                                   Shiva H. Logarajah
                                                   Jacob Warren
                                                   David R. Felton
                                                   Assistant United States Attorneys


SO ORDERED:



                               12/1/2020
_____________________________________
HONORABLE ANDREW E. KRAUSE
UNITED STATES MAGISTRATE JUDGE
